 

Exhibit 10.5

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is executed as of May 15, 2015 (the “Effective Date”), by and
between Lightstone Acquisitions V LLC, a Delaware limited liability company
(“Assignor”), and LVP CY Durham LLC, a Delaware limited liability company
(“Assignee”).

 

WITNESSETH:

 

WHEREAS, AWH-BP Durham Hotel, LLC, a Delaware limited liability company
(“Seller”), and Assignor are parties to that certain Purchase and Sale Agreement
dated as of March 12, 2015, as amended by the First Amendment to Purchase and
Sale Agreement dated as of April 13, 2015, a true and correct copy of which is
attached hereto as Exhibit A and is made part hereof (collectively,
“Agreement”), pursuant to which Seller has agreed to sell and Assignor has
agreed to purchase the Courtyard by Marriott located at 1815 Front Street,
Durham, North Carolina 27705; and

 

WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in and to the Agreement and Assignee desires to accept all of
Assignor’s right, title and interest in and to the Agreement and assume
Assignor’s obligations under the Agreement.

 

NOW THEREFORE, in consideration of the above recitals incorporated herein and
the mutual promises and covenants contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, and intending to be
legally bound hereby, Assignor and Assignee agree as follows:

 

1.          Assignment and Assumption of Agreement. Assignor hereby assigns,
transfers and conveys to Assignee all of Assignor’s right, title, interest in,
and delegates to Assignee all of Assignor’s duties, undertakings, agreements,
obligations and covenants under, the Agreement, and Assignee hereby accepts such
assignment, transfer and conveyance of the Agreement, and hereby assumes and
agrees to be bound by and to perform and observe, on a joint and several basis
with Assignor, all of the duties, undertakings, agreements, obligations and
covenants under the Agreement that are to be performed by Assignor thereunder in
accordance with the terms of the Agreement, including without limitation
obligations that may arise due to conditions existing prior to the Effective
Date; provided, however, that the foregoing assignment and assumption shall not
relieve Assignor from any of its obligations under the Agreement.

 

2.          Representations and Warranties. (i) Assignor represents and warrants
to Assignee that Assignor has full power, authority and right to execute and
deliver this Assignment; and (ii) Assignee represents and warrants to Assignor
that Assignee has full power, authority and right to execute and deliver this
Assignment.

 

 

 

 

3.          Reliance. This Assignment may be relied upon as conclusive proof
that the Agreement has been assigned to Assignee.

 

4.          Further Assurances. Assignor and Assignee each covenants and agrees
to hereafter execute and acknowledge any and all agreements, contracts, leases,
licenses, applications, verifications and such other additional instruments and
documents as may be reasonably requested by the other party hereto in
furtherance of this Assignment or to carry out the intent hereof.

 

5.          Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of the successors and assigns of Assignor and Assignee.

 

6.          Counterparts. This Assignment may be executed in one or more
counterparts, and by facsimile signature, each of which shall be deemed an
original and all of which, taken together, shall be construed as a single
instrument.

 

[Signatures appear on following pages]

 

 - 2 - 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above set forth.

 

  ASSIGNOR:       LIGHTSTONE ACQUISITIONS V   LLC, a Delaware limited liability
company       By: /s/ Joseph E. Teichman     Joseph E. Teichman, Executive Vice
    President         ASSIGNEE:       LVP CY DURHAM LLC, a Delaware   limited
liability company         By: /s/ Joseph E. Teichman     Joseph E. Teichman,
Executive Vice     President

 

 - 3 - 

 



 

